                                          Case 3:18-cv-01586-JSC Document 792 Filed 05/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A.B., et al.,                                        Case No. 18-cv-01586-JSC
                                                         Plaintiffs,
                                   8
                                                                                              PLAINTIFFS’ MOTION IN LIMINE
                                                  v.                                          NO. 8
                                   9

                                  10     PACIFIC FERTILITY CENTER, et al.,                    Re: Dkt. Nos. 753, 784, 791
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs’ motion in limine No. 8 sought an order compelling Chart to produce certain

                                  14   former employees for remote trial testimony. (Dkt. No. 753.) At the second Pretrial Conference,

                                  15   the Court ordered Chart to inquire as to whether these former employees, Messers Wade, Junnier,

                                  16   and Eubanks, would testify remotely at trial, and to determine whether the individuals now

                                  17   worked for Cryoport, the third-party to whom Chart sold part of its business who has previously

                                  18   agreed to produce other employees as witnesses for trial. (Dkt. No. 779 at 45-46.) Chart was to

                                  19   submit a declaration regarding its efforts by May 6, 2021. (Id. at 56.) On May 6, Mr. Duffy

                                  20   submitted a declaration which attests that Mr. Eubanks is now an employee of Cryoport and

                                  21   “Cryoport will not agree to voluntarily make him available for live testimony at trial, including in

                                  22   a remote setting.” (Dkt. No. 784 at ¶ 3.) Mr. Wade was recently re-hired as a Chart employee.

                                  23   (Id. at ¶ 5.) Chart was unable to contact Mr. Junnier, although it attempted to do so at his “last

                                  24   known contact information.” (Id.)

                                  25          Chart is ORDERED to immediately (1) contact CAIRE, Inc., the Chart division that

                                  26   employed Mr. Junnier, obtain Mr. Junnier’s last known contact information, and contact him or

                                  27   his counsel to inquire as to whether he will voluntarily testify via live video at trial with Plaintiffs

                                  28   covering all his expenses; (2) reach out directly to Mr. Eubanks (or his counsel) to inquire as to
                                          Case 3:18-cv-01586-JSC Document 792 Filed 05/12/21 Page 2 of 2




                                   1   whether he will voluntarily testify at trial via video with Plaintiffs covering all his expenses; and

                                   2   (3) produce its employee Mr. Wade to testify live at trial via video.

                                   3          In addition, the Court is troubled that Cryoport has agreed to produce the two witnesses

                                   4   Chart wants to testify but is refusing to allow the witness Plaintiffs want to call to testify live, even

                                   5   via video. Given that Chart has not offered any reason for this position, the Court is considering

                                   6   requiring the testimony of all Cryoport witnesses to be presented via their depositions absent some

                                   7   good faith explanation for the discrepancy. See R.B. Matthews, Inc. v. Transamerica Transp.

                                   8   Servs., Inc., 945 F.2d 269, 272-73 (9th Cir. 1991).

                                   9          Chart shall file a further submission regarding the above by May 17, 2021 at 12:00 p.m.

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 12, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      JACQUELINE SCOTT CORLEY
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
